EXHIBIT 10.2


EXECUTION VERSION




OMNIBUS AMENDMENT AGREEMENT


THIS OMNIBUS AMENDMENT AGREEMENT is dated as of October 1, 2016 (this
“Amendment”) between RENAISSANCE REINSURANCE LTD., a Bermuda company (“RRL”) and
CITIBANK EUROPE PLC (the “Bank”). In addition, BANK OF NEW YORK MELLON, as
Custodian under the RSRL Control Agreement referred to below (the “Custodian”),
is executing this Amendment to reflect its agreement to the amendment of the
RSRL Control Agreement provided in Section 1 hereof and to acknowledge the
directions contained in such Section.
Background Statement
RenaissanceRe Specialty Risks Ltd., a Bermuda company (“RSRL”), and the Bank are
parties to an Agreement, dated November 24, 2014 (the “LC Agreement”), pursuant
to which the Bank has agreed, on the terms and conditions set forth therein, to
establish letter of credit for the account of RSRL. All capitalized terms used
but not defined herein shall have the meanings given to them in the LC
Agreement.


RSRL and the Bank entered into a Pledge Agreement, dated as of November 24, 2014
(the “RSRL Pledge Agreement”), pursuant to which RSRL granted to the Bank a
security interest in custodial account number RREF0675002 (the “RSRL Account”)
and the property held therein. RSRL, the Bank, and the Custodian entered into an
Account Control Agreement, dated as of November 24, 2014 (the “RSRL Control
Agreement”), pursuant to which the Bank perfected its security interest in the
RSRL Account and the Collateral (as defined in the RSRL Control Agreement)
therein.
RSRL has merged into RRL. RRL continues as the surviving corporation pursuant to
s104A of the Companies Act 1981 of Bermuda. RRL acknowledges and agrees that, as
the surviving corporation, it has assumed all of the rights and obligations of
RSRL under the Facility Documents (as defined in the Pledge Agreement, including
without limitation, the LC Agreement, the RSRL Pledge Agreement and the RSRL
Control Agreement). Without limiting the generality of the foregoing, RRL
acknowledges that it has assumed the obligations of RSRL under the LC Agreement
with respect to any letters of credit that remain outstanding in the name of
RSRL. RRL and the Bank desire to amend the Facility Documents to replace all
references to RSRL with references to RRL. In addition, RRL and the Bank desire
to have the RSRL Account redesignated as an account of RRL.
Statement of Agreement
In consideration of the mutual covenants and agreements contained in this
Amendment, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.
Amendment. The Bank and RRL agree that each Facility Document shall be hereby
amended to (x) replace each reference to RenaissanceRe Specialty Risks Ltd. with
Renaissance Reinsurance Ltd. and to replace each reference to RSRL with RRL.
Notice of this amendment








--------------------------------------------------------------------------------




is hereby given to the Custodian of the RSRL Account and the Custodian is hereby
directed to redesignate the RSRL Account as an account of RRL.
2.
Amendment of Security Interest Filings. The Bank will file (or direct any third
party to file on its behalf) in the appropriate recording offices any Uniform
Commercial Code (“UCC”) amendments and all other documentation required to
reflect the change of the name of the Debtor in respect of the RSRL Account.

3.
L/C Obligations. RRL acknowledges that it has assumed the obligations of RSRL
under the LC Agreement with respect to any letters of credit that remain
outstanding in the name of RSRL

4.
Governing Law. This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York.

5.
Counterparts; Delivery of Signature Pages. This Amendment may be executed in two
or more counterparts each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Amendment may be
executed and delivered via facsimile or electronic mail with the same force and
effect as if an original were executed.

[SIGNATURES ON FOLLOWING PAGE]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first above written.


RENAISSANCE REINSURANCE LTD.




By:    /s/ Stephen H. Weinstein    
Name:    Stephen H. Weinstein    
Title:    SVP    






CITIBANK EUROPE PLC




By:    /s/ Niall Tuckey    
Name:    Niall Tuckey    
Title:    Director    






[Signature Page 1 to Amendment Agreement]



--------------------------------------------------------------------------------











Solely for purposes of agreeing to the
amendment of the Control Agreement
contemplated by Section 1:


THE BANK OF NEW YORK MELLON
By: /s/ Dawn V. Robertson            
Name: Dawn V. Robertson
Title: Vice President




[Signature Page 2 to Amendment Agreement]

